*87The opinion of the court was delivered by
Williams, Ch. J.
To constitute an attachment of "property, it is necessary that the attaching officer take the same into his custody and possession. After the attachment, the officer must give notice to the debtor by delivering a copy, according to the requisition of the statute, before the time of service is out, or he will be considered as abandoning the attachment, and might possibly be treated as a trespasser ah initio. Between the time of attaching and delivering the copy, the officer must be considered as having a title to the property, and his possession as being legal against all others. When hay or grain is attached, the officer may leave a copy with the town clerk; and this is equivalent to and declared to be as effectual as if such property had been actually removed and taken into the possession of such officer. He is considered as having the constructive possession, and as having a sufficient title and possession to maintain an action therefor against any one who removes or converts the same. Lowry v. Walker, 4 Vt. 76. It cannot be necessary for the officer to go to the place where the property is situated, to make the attachment, any more than it would be to attach land, or real estate. Leaving a copy with the town clerk is the act of attaching and taking possession and giving notice to all concerned.
The plaintiff, in this case, having attached the hay and grain, on the 8th of January, by leaving a copy with the town clerk, and having perfected his attachment by giving the debtor a copy on the 11th of January, more than six days before the time set for trial, and a judgment having been rendered thereon, and the execution having been issued and delivered to an officer in season to charge the property, had such a title and possession as was sufficient to enable him to maintain this action. The defendant, who caused the same hay and grain to be attached on the 10th of January, acquired no right thereto by his attachment and the' judgment and execution thereon, but his sale on the execution was an invasion of the rights of the plaintiff, for which this action is an appropriate remedy.
The judgment of the county court is therefore reversed, and judgment must be rendered for the plaintiff.